EXHIBIT 10.1
EXECUTION VERSION





 
Ashland Inc.
 


 
$650,000,000
 


 
9.125% Senior Notes due 2017
 


 


 


 
PURCHASE AGREEMENT
 


 
dated May 19, 2009
 
Banc of America Securities LLC
Scotia Capital (USA) Inc.
SunTrust Robinson Humphrey, Inc.





--
 
 
 
 

PURCHASE AGREEMENT
 
May 19, 2009
 
Banc of America Securities LLC
Scotia Capital (USA) Inc.
     As Representatives of the Initial Purchasers
c/o Banc of America Securities LLC
One Bryant Park
New York, New York  10036
 
Ladies and Gentlemen:
 
Introductory.  Ashland Inc., a Kentucky corporation (the “Company”), proposes to
issue and sell to Banc of America Securities LLC, Scotia Capital (USA) Inc. and
the several Initial Purchasers named in Schedule A (the “Initial Purchasers”),
acting severally and not jointly, the respective amounts set forth in such
Schedule A of $650,000,000 aggregate principal amount of the Company’s 9.125%
Senior Notes due 2017 (the “Notes”).  Banc of America Securities LLC and Scotia
Capital (USA) Inc. have agreed to act as the representatives of the several
Initial Purchasers (the “Representatives”) in connection with the offering and
sale of the Notes.
 
The Securities (as defined below) will be issued pursuant to an indenture, to be
dated as of the Closing Date (as defined below)  (the “Indenture”), among the
Company, the Guarantors (as defined below) and U.S. Bank National Association,
as trustee (the “Trustee”).  Notes will be issued only in book-entry form in the
name of Cede & Co., as nominee of The Depository Trust Company (the
“Depositary”) pursuant to a letter of representations, to be dated on or before
the Closing Date (as defined in Section 2 hereof) (the “DTC Agreement”), between
the Company and the Depositary.
 
The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among the Company, the Guarantors and the Initial Purchasers,
pursuant to which the Company and the Guarantors may be required to file with
the Commission (as defined below), under the circumstances set forth therein,
(i) a registration statement under the Securities Act (as defined below)
relating to another series of debt securities of the Company with terms
substantially identical to the Notes (the “Exchange Notes”) to be offered in
exchange for the Notes (the “Exchange Offer”) and (ii) to the extent required by
the Registration Rights Agreement, a shelf registration statement pursuant to
Rule 415 of the Securities Act relating to the resale by certain holders of the
Notes, and in each case, to use its commercially reasonable efforts to cause
such registration statements to be declared effective, in either case only if
the Notes are not freely tradeable without a restrictive legend as of the 365th
day after the Closing Date (as defined below).  All references herein to the
Exchange Notes and the Exchange Offer are only applicable if the Company and the
Guarantors are in fact required to consummate the Exchange Offer pursuant to the
terms of the Registration Rights Agreement.
 



 
 
 
 
 

The payment of principal of, premium, if any, and interest on the Notes and the
Exchange Notes will be fully and unconditionally guaranteed on a senior
unsecured basis, jointly and severally by (i) the subsidiaries of the Company
listed on Schedule B and (ii) any subsidiary of the Company formed or acquired
after the Closing Date that executes an additional guarantee in accordance with
the terms of the Indenture, and their respective successors and assigns
(collectively, the “Guarantors”), pursuant to their guarantees (the
“Guarantees”).  The Notes and the Guarantees attached thereto are herein
collectively referred to as the “Securities”; and the Exchange Notes and the
Guarantees attached thereto are herein collectively referred to as the “Exchange
Securities.”
 
The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”).  The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (as amended, the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom.  Pursuant to the terms of
the Securities and the Indenture, investors who acquire the Securities shall be
deemed to have agreed that the Securities may only be resold or otherwise
transferred, after the date hereof, if such Securities are registered for sale
under the Securities Act or if an exemption from the registration requirements
of the Securities Act is available (including the exemptions afforded by Rule
144A under the Securities Act (“Rule 144A”) or Regulation S under the Securities
Act (“Regulation S”)).
 
The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated May 13, 2009 (the “Preliminary Offering
Memorandum”), and has prepared and delivered to each Initial Purchaser copies of
a Pricing Supplement, dated May 19, 2009 (the “Pricing Supplement”), describing
the terms of the Securities, each for use by such Initial Purchaser in
connection with its solicitation of offers to purchase the Securities.  The
Preliminary Offering Memorandum and the Pricing Supplement are herein referred
to as the “Pricing Disclosure Package.”  Promptly after this Purchase Agreement
(this “Agreement”) is executed and delivered, the Company will prepare and
deliver to each Initial Purchaser a final offering memorandum dated the date
hereof (the “Final Offering Memorandum”).
 
All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.
 


 
-2-
 
 
 
 


The Company hereby confirms its agreements with the Initial Purchasers as
follows:
 
SECTION 1.           Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser, as of the date hereof, and each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser, as of the Closing Date, as set forth in this Section
1.  References in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Final Offering Memorandum in the case of
representations and warranties made as of the Closing Date).
 
(a)           No Registration Required.  Subject to compliance by the Initial
Purchasers with the representations and warranties set forth in Section 2 hereof
and with the procedures set forth in Section 7 hereof, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Offering Memorandum to register the Securities under the
Securities Act or, until such time as the Exchange Securities are issued
pursuant to an effective registration statement, to qualify the Indenture under
the Trust Indenture Act of 1939 (the “Trust Indenture Act,” which term, as used
herein, includes the rules and regulations of the Commission promulgated
thereunder).
 
(b)           No Integration of Offerings or General Solicitation.  None of the
Company, its affiliates (as such term is defined in Rule 501 under the
Securities Act) (each, an “Affiliate”), or any person acting on its or any of
their behalf (other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has, directly or indirectly, solicited any offer to
buy or offered to sell, or will, directly or indirectly, solicit any offer to
buy or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a manner that would require the Securities to be registered under
the Securities Act.  None of the Company, its Affiliates, or any person acting
on its or any of their behalf (other than the Initial Purchasers, as to whom the
Company makes no representation or warranty) has engaged or will engage, in
connection with the offering of the Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502 under the
Securities Act.  With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or their behalf (other than the Initial Purchasers, as to whom the Company
makes no representation or warranty) has engaged or will engage in any directed
selling efforts within the meaning of Regulation S and (ii) each of the Company
and its Affiliates and any person acting on its or their behalf (other than the
Initial Purchasers, as to whom the Company makes no representation or warranty)
has complied and will comply with the offering restrictions set forth in
Regulation S in connection with the offering of the Securities outside the
United States and, in connection therewith, the Offering Memorandum will contain
the disclosure required by Rule 902.  The Company is a “reporting issuer”, as
defined in Rule 902 under the Securities Act.
 
(c)           Eligibility for Resale Under Rule 144A.  The Securities are
eligible for resale pursuant to Rule 144A and will not be, at the Closing Date,
of the same class as securities listed on a
 
-3-

 
 
 
 


national securities exchange registered under Section 6 of the Exchange Act or
quoted in a U.S. automated interdealer quotation system.
 
(d)           The Pricing Disclosure Package and Offering Memorandum.  Neither
the Pricing Disclosure Package, as of the Time of Sale, nor the Final Offering
Memorandum, as of its date or (as amended or supplemented in accordance with
Section 3(a), as applicable) as of the Closing Date, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representatives expressly for use in the Pricing Disclosure Package, the Final
Offering Memorandum or amendment or supplement thereto, as the case may be.  The
Pricing Disclosure Package contains, and the Final Offering Memorandum will
contain, all the information specified in, and meeting the requirements of, Rule
144A.  The Company has not distributed and will not distribute, prior to the
later of the Closing Date and the completion of the Initial Purchasers’
distribution of the Securities, any offering material in connection with the
offering and sale of the Securities other than the Pricing Disclosure Package
and the Final Offering Memorandum.
 
(e)           Company Additional Written Communications.  The Company has not
prepared, made, used, authorized, approved or distributed and will not prepare,
make, use, authorize, approve or distribute any written communication that
constitutes an offer to sell or solicitation of an offer to buy the Securities
(each such communication by the Company or its agents and representatives (other
than a communication referred to in clauses (i) and (ii) below) a “Company
Additional Written Communication”) other than (i) the Pricing Disclosure
Package, (ii) the Final Offering Memorandum, and (iii) any electronic road show
or other written communications, in each case used in accordance with Section
3(a).  Each such Company Additional Written Communication, when taken together
with the Pricing Disclosure Package, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from each such Company Additional Written Communication made in
reliance upon and in conformity with information furnished to the Company in
writing by any Initial Purchaser through the Representatives expressly for use
in any Company Additional Written Communication.
 
(f)           Incorporated Documents.  The documents incorporated or deemed to
be incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply as to form in all material respects with
the requirements of the Exchange Act.
 
(g)           The Purchase Agreement.  This Agreement has been duly authorized,
executed and delivered by, and is a valid and binding agreement of each of the
Company and the Guarantors, enforceable in accordance with its terms, except as
rights to indemnification or contribution hereunder may be limited by applicable
law and except as the enforcement hereof may be limited
 
-4-

 
 
 
 


by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors generally or by
general equitable principles.
 
(h)           The Registration Rights Agreement.  The Registration Rights
Agreement has been duly authorized by the Company and each Guarantor and, when
duly executed and delivered by the Company and the Guarantors, will constitute a
valid and binding agreement of the Company and the Guarantors, enforceable in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors generally or by
general equitable principles and except as rights to indemnification or
contribution under the Registration Rights Agreement may be limited by
applicable law.
 
(i)           Authorization of the Notes, the Guarantees and the Exchange
Notes.  The Notes to be purchased by the Initial Purchasers from the Company are
in the form contemplated by the Indenture, have been duly authorized for
issuance and sale pursuant to this Agreement and the Indenture, and when duly
executed and issued by the Company and authenticated in the manner provided for
in the Indenture and delivered against payment of the purchase price therefor,
will constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
generally or by general equitable principles, and will be entitled to the
benefits of the Indenture.  The Exchange Notes, if any, have been duly
authorized for issuance by the Company, and when issued and authenticated in
accordance with the terms of the Indenture, the Registration Rights Agreement
and the Exchange Offer, will constitute valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or affecting enforcement
of the rights and remedies of creditors generally or by general principles of
equity, and will be entitled to the benefits of the Indenture.  The Guarantees
of the Notes and the Exchange Notes are in the respective forms contemplated by
the Indenture and have been duly authorized for issuance and sale pursuant to
this Agreement and the Indenture, and when such Guarantees have been duly
executed by each of the Guarantors in accordance with the terms of the Indenture
and when the Notes and the Exchange Notes, if any, have been duly executed and
issued by the Company and authenticated in the manner provided for in the
Indenture and delivered against payment of the purchase price therefor, or
exchanged for the Notes in the Exchange Offer, as the case may be, the
Guarantees of the Notes and the Exchange Notes, if any, will constitute valid
and binding obligations of the Guarantors, enforceable against each Guarantor in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors generally or by
general equitable principles, and will be entitled to the benefits of the
Indenture.
 
(j)           Authorization of the Indenture.  The Indenture has been duly
authorized by the Company and each Guarantor and, when duly executed and
delivered by the Company and each Guarantor, will constitute a valid and binding
agreement of the Company and each Guarantor, enforceable against the Company and
each Guarantor in accordance with its terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or
 
-5-

 
 
 
 
 


other similar laws relating to or affecting the rights and remedies of creditors
generally or by general equitable principles.
 
(k)           The DTC Agreement.  The DTC Agreement has been duly authorized by
the Company and, when duly executed and delivered by the Company, will
constitute a valid and binding agreement of the Company, enforceable in
accordance with its terms, except as the enforcement thereof may be limited to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors generally by or by
general equitable principles.
 
(l)           Description of the Securities and the Indenture.  The Securities,
the Exchange Securities, if any, and the Indenture will conform in all material
respects to the respective statements relating thereto contained in the Offering
Memorandum.
 
(m)           No Material Adverse Change.  Except as otherwise disclosed in the
Offering Memorandum, subsequent to the respective dates as of which information
is given in the Offering Memorandum:  (i) there has been no material adverse
change, or any development that could reasonably be expected to result in a
material adverse change, in the condition, financial or otherwise, the business,
operations or prospects whether or not arising from transactions in the ordinary
course of business, of the Company and its subsidiaries, taken as a whole (any
such change is called a “Material Adverse Change”); (ii) the Company and its
subsidiaries taken as a whole, have not incurred any material liability or
obligation, indirect, direct or contingent, not in the ordinary course of
business nor entered into any material transaction or agreement not in the
ordinary course of business; and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company (except for
regular quarterly dividends declared or paid by the Company) or, except for
dividends paid to the Company or other subsidiaries, by any of its subsidiaries
on any class of capital stock or repurchase, or redemption by the Company or any
of its subsidiaries of any class of capital stock.
 
(n)           Independent Accountants.
 
(i)       Ernst & Young LLP, which expressed its opinion with respect to certain
financial statements (which term as used in this Agreement includes the related
notes thereto) and supporting schedules (the “Company Financial Statements”)
included in the Offering Memorandum, is an independent registered public
accounting firm within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act, and any non-audit services provided by Ernst
& Young LLP to the Company or any of the Guarantors have been approved by the
Audit Committee of the Board of Directors of the Company.
 
(ii)       PricewaterhouseCoopers LLP, which is the Company’s independent
registered public accountant, is an independent registered public accounting
firm within the applicable rules and regulations adopted by the Commission and
the Public Company Accounting Oversight Board (United States) and as required by
the Securities Act, and any non-audit services provided by
PricewaterhouseCoopers LLP to the Company or any
 
-6- 

 
 
 
 


of the Guarantors have been approved by the Audit Committee of the Board of
Directors of the Company.
 
(iii)       BDO Seidman, LLP, which expressed its opinion with respect to the
financial statements of Hercules Incorporated (“Hercules”) (the “Hercules
Financial Statements”) included in the Offering Memorandum, is an independent
registered public accounting firm within the applicable rules and regulations
adopted by the Commission and the Public Company Accounting Oversight Board
(United States).
 
(o)           Preparation of the Financial Statements.  The Company Financial
Statements and, to the best of the Company’s knowledge, the Hercules Financial
Statements, together with the related schedules and notes thereto, included in
the Offering Memorandum present fairly the consolidated financial position of
the entities as to which they relate as of and at the dates indicated and the
results of their operations and cash flows for the periods specified.  Such
financial statements  (to the best of the Company’s knowledge, with regard to
Hercules Financial Statements for periods prior to September 30, 2008) have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods involved, except as may be expressly
stated in the related notes thereto.  The financial data set forth in the
Offering Memorandum under the captions “Summary Historical Consolidated
Financial Data of Ashland,” “Summary Historical Consolidated Financial Data of
Hercules,” “Selected Historical Consolidated Financial Data of Ashland” and
“Selected Historical Consolidated Financial Data of Hercules” (to the best of
the Company’s knowledge with regard to Hercules financial data for periods prior
to September 30, 2008) fairly present the information set forth therein on a
basis consistent with that of the audited financial statements contained in the
Offering Memorandum.  The pro forma condensed financial statements of the
Company and its subsidiaries and the related notes thereto included under the
captions “Summary Unaudited Pro Forma Combined Condensed Financial Information
of Ashland” and “Unaudited Pro Forma Combined Condensed Financial Information”
present fairly (to the best of the Company’s knowledge with regard to Hercules
financial data for periods prior to September 30, 2008) the information
contained therein, have been prepared in accordance with the Commission’s rules
and guidelines with respect to pro forma financial statements and have been
properly presented on the bases described therein, and the assumptions used in
the preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein.
 
(p)           Incorporation and Good Standing of the Company and its
Guarantors.  Each of the Company and the Guarantors is validly existing as a
corporation, limited partnership or limited liability company, as applicable, is
in good standing under the laws of the jurisdiction of its formation and has
corporate, limited partnership or limited liability company power and authority
to own, lease and operate its properties and to conduct its business as
described in the Offering Memorandum and to enter into and perform its
obligations under each of this Agreement, the Registration Rights Agreement, the
DTC Agreement, the Securities, the Exchange Securities and the Indenture, to the
extent it is a party thereto.  The Company and each Guarantor is duly qualified
as a foreign corporation, limited partnership or limited liability company to
transact business and is in good standing or equivalent status in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not,
 
-7-
 

 
 
 
 


individually or in the aggregate, result in a Material Adverse Change.  All of
the issued and outstanding capital stock of each Guarantor has been duly
authorized and validly issued, is fully paid and nonassessable and is owned by
the Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance or claim, except for liens for
taxes that are not yet due and payable and except for liens that arise from the
Company’s senior secured credit facilities.  Each of the Company’s “ significant
subsidiaries” (as defined in Regulation S-X under the Act) is listed in Exhibit
A hereto.
 
(q)           Capitalization and Other Capital Stock Matters.  At March 31,
2009, on a consolidated basis, after giving pro forma effect to the issuance and
sale of the Notes pursuant hereto, the Company would have an authorized and
outstanding capitalization as set forth in the Offering Memorandum under the
caption “Capitalization” (other than for subsequent issuances of capital stock,
if any, pursuant to employee benefit plans described in the documents
incorporated by reference in the Offering Memorandum or upon exercise of
outstanding options or stock appreciation rights or warrants or the conversion
of convertible securities described in the documents incorporated by reference
in the Offering Memorandum).  All of the outstanding shares of common stock of
the Company (“Common Stock”) have been duly authorized and validly issued, are
fully paid and nonassessable and have been issued in compliance with federal and
state securities laws.  None of the outstanding shares of Common Stock were
issued in violation of any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase securities of the Company.  There
are no authorized or outstanding options, warrants, preemptive rights, rights of
first refusal or other rights to purchase, or equity or debt securities
convertible into or exchangeable or exercisable for, any capital stock of the
Company or any of its subsidiaries other than those accurately described in the
documents incorporated by reference in the Offering Memorandum.  The description
of the Company’s stock option, stock bonus and other stock plans or
arrangements, and the options or other rights granted thereunder in the
documents incorporated by reference in the Offering Memorandum accurately and
fairly describes such plans, arrangements, options and rights options or other
rights granted and/or exercised under such Company stock option plans set forth
in the documents incorporated by reference in the Offering Memorandum accurately
and fairly describes such options and rights.
 
(r)           Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required.  Neither the Company nor any of its
subsidiaries is in violation of its charter, bylaws, partnership agreement or
limited liability company agreement, as applicable, or is in default (or, with
the giving of notice or lapse of time, would be in default) (“Default”) under
any indenture, mortgage, loan or credit agreement, note, contract, franchise,
lease or other instrument to which the Company or any of its subsidiaries is a
party or by which it or any of them may be bound, or to which any of the
property or assets of the Company or any of its subsidiaries is subject (each,
an “Existing Instrument”), except for such Defaults as would not, individually
or in the aggregate, result in a Material Adverse Change.  The Company’s and the
Guarantors’ (to the extent a party thereto) execution, delivery and performance
of this Agreement, the Registration Rights Agreement, the DTC Agreement and the
Indenture and the issuance and delivery of the Securities or the Exchange
Securities , and consummation of the transactions contemplated hereby and
thereby and by the Offering Memorandum (i) will not result in any violation of
the provisions of the charter, bylaws, partnership agreement or limited
liability company agreement, as applicable, of the Company or any subsidiary,
(ii) will not conflict with or constitute a breach
 
-8- 

 
 
 
 


of, or Default or a Debt Repayment Triggering Event (as defined below) under, or
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any of its subsidiaries pursuant to, or
require the consent of any other party to, any Existing Instrument, except for
such conflicts, breaches, Defaults, liens, charges or encumbrances or lack of
consents as would not, individually or in the aggregate, result in a Material
Adverse Change and (iii) will not result in any violation of any law,
administrative regulation or administrative or court decree applicable to the
Company or any subsidiary.  No consent, approval, authorization or other order
of, or registration or filing with, any court or other governmental or
regulatory authority or agency, is required for the Company’s and (to the extent
a party thereto) any Guarantor’s execution, delivery and performance of this
Agreement, the Registration Rights Agreement, the DTC Agreement and the
Indenture, or the issuance and delivery of the Securities or the Exchange
Securities, or the consummation of the securities offerings or registrations
contemplated hereby and thereby and by the Offering Memorandum, except such as
have been obtained or made by the Company or any Guarantor and are in full force
and effect under the Securities Act, applicable securities laws of the several
states of the United States or provinces of Canada and except such as may be
required by the securities laws of the several states of the United States or
provinces of Canada with respect to the Company’s obligations under the
Registration Rights Agreement.  As used herein, a “Debt Repayment Triggering
Event” means any event or condition which gives, or with the giving of notice or
lapse of time would give, the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries.
 
(s)           No Material Actions or Proceedings.  Except as described in
reports filed by the Company with the Commission, there are no actions, suits,
proceedings, claims or disputes pending or, to the best knowledge of the
Company, threatened or contemplated, at law, in equity, in arbitration or before
any governmental authority, by or against the Company or any of its subsidiaries
or against any of their properties or revenues that (i) would adversely affect
the consummation of the transactions contemplated by this Agreement, or (ii)
either individually or in the aggregate, if determined adversely, would
reasonably be expected to result in a Material Adverse Change.
 
(t)           Intellectual Property Rights.  The Company and its subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights that are reasonably necessary for the operation of
their respective businesses as now conducted, without conflict with the rights
of any other person, except where the failure to own or possess such right would
not result in a Material Adverse Change.  To the best knowledge of the Company,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by the
Company or any of its subsidiaries infringes upon any rights held by any other
person except where such infringements, individually or in the aggregate, would
not result in a Material Adverse Change.
 
(u)           All Necessary Permits, etc.  The Company and each subsidiary
possess such valid and current certificates, authorizations or permits issued by
the appropriate state, federal or foreign regulatory agencies or bodies
necessary to conduct their respective businesses as now con-
 
-9-
 
 
 
 
 


ducted, except as would not, individually or in the aggregate, result in a
Material Adverse Change. Neither the Company nor any subsidiary has received any
notice of proceedings relating to the revocation or modification of, or
non-compliance with, any such certificate, authorization or permit which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would result in a Material Adverse Change.
 
(v)           Title to Properties.  The Company and each of its subsidiaries has
good and marketable title in fee simple to, or valid leasehold interests in, all
real property necessary or used in the ordinary conduct of its respective
business, except for liens that arise from the Company’s senior secured credit
facilities and except for such defects in title, such as security interests,
mortgages, liens, encumbrances, equities and claims, as would not, individually
or in the aggregate, result in a Material Adverse Change.
 
(w)           Tax Law Compliance.  The Company and its subsidiaries have filed
all federal, state and other tax returns and reports required to be filed, and
have paid all federal, state and other taxes (including satisfying withholding
tax obligations), assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets that are due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted, which suspend enforcement or collection of the
claim in question and for which adequate reserves have been provided in
accordance with GAAP, and except, in each case, where the failure to do so would
not, individually or in the aggregate, result in a Material Adverse Change.  The
Company has made adequate charges, accruals and reserves in the Company
Financial Statements referred to in Section 1 (o) hereof in respect of all
material taxes for which tax liability of the Company or any of its consolidated
subsidiaries has not been finally determined.
 
(x)           Company Not an “Investment Company”.  The Company has been advised
of the rules and requirements under the Investment Company Act of 1940, as
amended (the “Investment Company Act,” which term, as used herein, includes the
rules and regulations of the Commission promulgated thereunder).  The Company is
not, and after receipt of payment for the Securities will not be, an “investment
company” within the meaning of the Investment Company Act and will conduct its
business in a manner so that it will not become subject to the Investment
Company Act.
 
(y)           Insurance.  The properties of the Company and the Guarantors are
insured by recognized and reputable insurance companies in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Company or the applicable Guarantor operates.
 
(z)           No Price Stabilization or Manipulation.  None of the Company or
any of its subsidiaries has taken and will not take, directly or indirectly, any
action designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.
 
(aa)           Solvency.  The Company is, and immediately after the Closing Date
will be, individually and together with its subsidiaries on a consolidated
basis, Solvent.  As used herein, the term “Solvent” means, with respect to any
person on a particular date, that on such date (i) the
 
-10-
 

 
 
 
 


fair market value of the assets of such person is greater than the total amount
of liabilities (including contingent liabilities) of such person, (ii) the
present fair salable value of the assets of such person is greater than the
amount that will be required to pay the probable liabilities of such person on
its debts as they become absolute and matured, (iii) such person is able to
realize upon its assets and pay its debts and other liabilities, including
contingent obligations, as they mature in the ordinary course and (iv) such
person is not engaged in business or a transaction for which such person’s
property would constitute an unreasonably small capital.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that then meets the criteria for recognition contained in Statement of
Financial Accounting Standards No. 5.
 
(bb)           Compliance with Sarbanes-Oxley.  The Company and its officers and
directors are in material compliance with the applicable provisions of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act,” which term, as used
herein, includes the rules and regulations of the Commission promulgated
thereunder).
 
(cc)           Company’s Accounting System.  The Company and its subsidiaries
maintain a system of accounting controls that is in compliance with the
Sarbanes-Oxley Act and is sufficient to provide reasonable assurances that: (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles  and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
(dd)           Disclosure Controls and Procedures.  Except as described under
Part I, Item 4 of its Quarterly Report on Form 10-Q for the three months ended
March 31, 2009 with regard to Hercules, the Company has established and
maintains disclosure controls and procedures (as such term is defined in Rules
13a-15 and 15d-14 under the Exchange Act) for the Company and its subsidiaries;
such disclosure controls and procedures are designed to ensure that material
information relating to the Company and its subsidiaries is made known to the
chief executive officer and chief financial officer of the Company by others
within the Company or any of its subsidiaries, and such disclosure controls and
procedures are reasonably effective to perform the functions for which they were
established subject to the limitations of any such control system; the Company’s
auditors and the Audit Committee of the Board of Directors of the Company have
been advised of the following, with respect to the Company and its
subsidiaries:  (i) any significant deficiencies or material weaknesses in the
design or operation of internal control over financial reporting (as defined in
Rules 13a-15 and 15d-15 under the Exchange Act) which are reasonably likely to
adversely affect the Company’s ability to record, process, summarize, and report
financial data; and (ii) any fraud, whether or not material, that involves
management or other employees who have a role in the Company’s internal control
over financial reporting; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal control over financial reporting or in other factors that could
significantly affect internal control over financial reporting, including any
corrective actions with regard to significant deficiencies and material
weaknesses.
 
-11-
 
 
 
 
 


(ee)           Compliance with Environmental Laws.  Except as  would not,
individually or in the aggregate, result in a Material Adverse Change and except
as described in reports filed by the Company with the Commission:  (i) neither
the Company nor any of its subsidiaries is in violation of any federal, state,
local or foreign law or regulation relating to pollution or protection of human
health or the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, without limitation,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its subsidiaries is in
violation of any Environmental Law; (ii) there is no claim, action or cause of
action filed with a court or governmental authority, no investigation with
respect to which the Company or any of its Subsidiaries has received written
notice, and no written notice by any person or entity alleging potential
liability for investigatory costs, cleanup costs, governmental responses costs,
natural resources damages, property damages, personal injuries, attorneys’ fees
or penalties arising out of, based on or resulting from the presence, or release
into the environment, of any Material of Environmental Concern at any location
owned, leased or operated by the Company or any of its subsidiaries, now or in
the past (collectively, “Environmental Claims”), pending or, to the best of the
Company’s knowledge, threatened against the Company or any of its subsidiaries
or any person or entity whose liability for any Environmental Claim the Company
or any of its subsidiaries has retained or assumed either contractually or by
operation of law; and (iii) to the best of the Company’s knowledge, there are no
past or present actions, activities, circumstances, conditions, events or
incidents, including, without limitation, the release, emission, discharge,
presence or disposal of any Material of Environmental Concern, that would result
in a violation of any Environmental Law or form the basis of a potential
Environmental Claim against the Company or any of its subsidiaries or against
any person or entity whose liability for any Environmental Claim the Company or
any of its subsidiaries has retained or assumed either contractually or by
operation of law.
 
(ff)           Periodic Review of Costs of Environmental Compliance.  In the
ordinary course of its business, the Company conducts a periodic review of the
effect of Environmental Laws on the business, operations and properties of the
Company and its subsidiaries, in the course of which it identifies and evaluates
associated costs and liabilities (including, without limitation, any capital or
operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties).  On the basis of such review and the amount of its established
reserves, the Company has concluded that such associated costs and liabilities
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Change.
 
-12-
 
 
 
 
 


(gg)           ERISA Compliance.  Each “employee benefit plan” (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974 (as amended,
“ERISA,” which term, as used herein, includes the regulations and published
interpretations thereunder) established or maintained by the Company, its
subsidiaries or, with respect to any such plan that is subject to Section 412 of
the Internal Revenue Code of 1986 (as amended, the “Code,” which term, as used
herein, includes the regulations and published interpretations thereunder) or
Title IV of ERISA, their “ERISA Affiliates” (a “Plan”) is in compliance in all
material respects with the applicable provisions of ERISA. “ERISA Affiliate”
means, with respect to the Company or a subsidiary, any member of any group of
organizations described in Section 414 of the Code of which the Company or such
subsidiary is a member.  No “reportable event” (as defined under ERISA) has
occurred or is reasonably expected to occur with respect to any Plan.  No Plan
has been determined to be, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code), whose accumulated benefit obligation as
determined under Financial Accounting Standard 87 is greater than or equal to
$30,000,000.  Neither the Company, its subsidiaries nor any of their ERISA
Affiliates has incurred or reasonably expects to incur any liability under (i)
Title IV of ERISA with respect to termination of, or withdrawal from, any Plan
or (ii) Sections 412, 4971, 4975 or 4980B of the Code.  Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by or will be timely filed according to the applicable
determination letter cycle with the IRS with respect thereto and, to the best of
the Company’s knowledge nothing has occurred which would prevent, or cause the
loss of, such qualification.
 
(hh)           Compliance with Labor Laws.  Except as  would not, individually
or in the aggregate, result in a Material Adverse Change, (i) there is (A) no
unfair labor practice complaint pending or, to the best of the Company’s
knowledge, threatened against the Company or any of its subsidiaries before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements pending, or to the best
of the Company’s knowledge, threatened, against the Company or any of its
subsidiaries, (B) no strike, labor dispute, slowdown or stoppage pending or, to
the best of the Company’s knowledge, threatened against the Company or any of
its subsidiaries and (C) no union representation question existing with respect
to the employees of the Company or any of its subsidiaries and, to the best of
the Company’s knowledge, no union organizing activities taking place and (ii)
there has been no violation of any federal, state or local law relating to
discrimination in hiring, promotion or pay of employees or of any applicable
wage or hour laws.
 
(ii)           Related Party Transactions.  No relationship, direct or indirect,
exists between or among any of the Company or any affiliate of the Company, on
the one hand, and any director, officer, member, stockholder, customer or
supplier of the Company or any affiliate of the Company, on the other hand,
which is required by the Securities Act to be disclosed in a registration
statement on Form S-1 which is not so disclosed in the Offering
Memorandum.  There are no outstanding loans, advances (except advances for
business expenses in the ordinary course of business) or guarantees of
indebtedness by the Company or any affiliate of the Company to or for the
benefit of any of the officers or directors of the Company or any affiliate of
the Company or any of their respective family members.
 
-13-
 
 
 
 
 


(jj)           No Unlawful Contributions or Other Payments.  Neither the Company
nor any of its subsidiaries nor, to the best of the Company’s knowledge, any
employee or agent of the Company or any such subsidiary, has made any
contribution or other payment to any official of, or candidate for, any federal,
state or foreign office in violation of any law or of the character necessary to
be disclosed in the Offering Memorandum in order to make the statements therein
not misleading.
 
(kk)           No Conflict with Money Laundering Laws.  The operations of the
Company and its subsidiaries are and, to the best of the Company’s knowledge
with regard to Hercules and its subsidiaries, prior to November 13, 2008, have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.
 
(ll)           No Conflict with OFAC Laws.  Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the offering of the Securities, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.
 
(mm)           Stock Options.  With respect to the stock options (the “Stock
Options”) granted pursuant to the stock-based compensation plans of the Company
(the “Company Stock Plans”), (i) each Stock Option intended to qualify as an
“incentive stock option” under Section 422 of the Code so qualifies, (ii) each
grant of an outstanding Stock Option was duly authorized no later than the date
on which the grant of such Stock Option was by its terms to be effective (the
“Grant Date”) by all necessary corporate action, including, as applicable,
approval by the board of directors of the Company (or a duly constituted and
authorized committee thereof) and any required stockholder approval by the
necessary number of votes or written consents, and the award agreement governing
such grant (if any) was duly executed and delivered by each party thereto, (iii)
each such grant was made in accordance with the terms of the Company Stock
Plans, the Exchange Act and all other applicable laws and regulatory rules or
requirements, including the rules of any securities exchange on which Company
securities are traded, (iv) the per share exercise price of each Stock Option
was equal to the fair market value of a share of common stock on the applicable
Grant Date and (v) each such grant was properly accounted for in accordance with
GAAP in the financial statements (including the related notes) of the Company
and disclosed in the Company's filings with the Commission in accordance with
the Exchange Act and all other applicable laws.  The Company has not knowingly
granted, and there is no and has been no policy or practice of the Company of
granting, Stock Options prior to, or otherwise
 
-14-
 
 
 
 
 


coordinate the grant of Stock Options with, the release or other public
announcement of material information regarding the Company or its subsidiaries
or their results of operations or prospects.
 
Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.
 
SECTION 2.                        Purchase, Sale and Delivery of the Securities.
 
(a)           The Securities.  Each of the Company and the Guarantors agrees to
issue and sell to the Initial Purchasers, severally and not jointly, all of the
Securities, and the Initial Purchasers agree, severally and not jointly, to
purchase from the Company and the Guarantors the aggregate principal amount of
Securities set forth opposite their names on Schedule A, at a purchase price of
94.327% of the principal amount thereof payable on the Closing Date, in each
case, on the basis of the representations, warranties and agreements herein
contained, and upon the terms, subject to the conditions thereto, herein set
forth.
 
(b)           The Closing Date.  Delivery of certificates for the Securities in
definitive form to be purchased by the Initial Purchasers and payment therefor
shall be made at the offices of Cahill Gordon & Reindel llp (or such other place
as may be agreed to by the Company and the Representatives) at 9:00 a.m. New
York City time, on May 27, 2009 or such other time and date as the
Representatives and the Company may agree in writing (the time and date of such
closing are called the “Closing Date”).  The Company hereby acknowledges that
circumstances under which the Representatives may provide notice to postpone the
Closing Date as originally scheduled include, but are in no way limited to, any
determination by the Company or the Initial Purchasers to recirculate to
investors copies of an amended or supplemented Offering Memorandum or a delay as
contemplated by the provisions of Section 17 hereof.
 
(c)           Delivery of the Securities.  The Company shall deliver, or cause
to be delivered, to the Representatives for the accounts of the several Initial
Purchasers certificates for the Notes at the Closing Date against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the purchase price therefor.  The certificates for the Notes shall be
in such denominations and registered in the name of Cede & Co., as nominee of
the Depositary, pursuant to the DTC Agreement, and shall be made available for
inspection on the business day preceding the Closing Date at a location in New
York City, as the Representatives may designate.  Time shall be of the essence,
and delivery at the time and place specified in this Agreement is a further
condition to the obligations of the Initial Purchasers.
 
(d)           Initial Purchasers as Qualified Institutional Buyers.  Each
Initial Purchaser severally and not jointly represents and warrants to, and
agrees with, the Company that it is a “qualified institutional buyer” within the
meaning of Rule 144A (a “Qualified Institutional Buyer”).
 
SECTION 3.                        Additional Covenants.  Each of the Company and
the Guarantors further covenants and agrees with each Initial Purchaser as
follows:
 
-15-
 
 
 
 
 


(a)             Preparation of Final Offering Memorandum; Initial Purchasers’
Review of Proposed Amendments and Supplements and Company Additional Written
Communications.  As promptly as practicable following the Time of Sale and in
any event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement.  The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement.  The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless the Representatives shall previously
have been furnished a copy of the proposed amendment or supplement reasonably in
advance of the proposed use or filing, and shall not have objected to such
amendment or supplement.  Before making, preparing, using, authorizing,
approving or distributing any Company Additional Written Communication, the
Company will furnish to the Representatives a copy of such written communication
for review and will not make, prepare, use, authorize, approve or distribute any
such written communication to which the Representatives reasonably objects.
 
(b)           Amendments and Supplements to the Final Offering Memorandum and
Other Securities Act Matters.  If, prior to the later of (x) the Closing Date
and (y) the completion of the placement of the Securities by the Initial
Purchasers with the Subsequent Purchasers, any event shall occur or condition
exist as a result of which it is necessary to amend or supplement the Final
Offering Memorandum, as then amended or supplemented, in order to make the
statements therein, in the light of the circumstances when the Final Offering
Memorandum is delivered to a Subsequent Purchaser, not misleading, or if in the
reasonable judgment of the Representatives or counsel for the Initial Purchasers
it is otherwise necessary to amend or supplement the Final Offering Memorandum
to comply with law, the Company agrees to promptly prepare (subject to Section 3
hereof), and furnish at its own expense to the Initial Purchasers, amendments or
supplements to the Final Offering Memorandum so that the statements in the Final
Offering Memorandum as so amended or supplemented will not, in the light of the
circumstances at the time such amended or supplemented Final Offering Memorandum
is delivered to a Subsequent Purchaser, be misleading or so that the Final
Offering Memorandum, as amended or supplemented, will comply with all applicable
law.
 
Following the consummation of any Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding if, in the reasonable judgment of the Representatives, the
Representatives or any of their affiliates (as such term is defined in the
Securities Act) are required to deliver a prospectus in connection with sales
of, or market-making activities with respect to, the Securities, to periodically
amend the applicable registration statement so that the information contained
therein complies with the requirements of Section 10 of the Securities Act, to
amend the applicable registration statement or supplement the related prospectus
or the documents incorporated therein when necessary to reflect any material
changes in the information provided therein so that the registration statement
and the prospectus will not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing as of the date the
prospectus is so delivered, not misleading and to provide the Initial Purchasers
with copies of each amendment or supplement filed and such other documents as
the Initial Purchasers may reasonably request.
 
-16-
 
 
 
 
 


The Company and the Guarantors hereby expressly acknowledge that the
indemnification and contribution provisions of Sections 8 and 9 hereof are
specifically applicable and relate to each offering memorandum, registration
statement, prospectus, amendment or supplement referred to in this Section 3.
 
(c)           Copies of the Offering Memorandum.  The Company agrees to furnish
the Initial Purchasers, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as they shall reasonably request.
 
(d)           Blue Sky Compliance.  Each of the Company and the Guarantors shall
cooperate with the Representatives and counsel for the Initial Purchasers to
qualify or register (or to obtain exemptions from qualifying or registering) all
or any part of the Securities for offer and sale under the securities laws of
the several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representatives, shall comply with such laws and
shall continue such qualifications, registrations and exemptions in effect so
long as required for the distribution of the Securities.  None of the Company or
any of the Guarantors shall be required to qualify as a foreign corporation or
to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation.  The Company will advise the
Representatives promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Securities for offering, sale or
trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, each of the Company and the Guarantors
shall use its reasonable best efforts to obtain the withdrawal thereof at the
earliest possible moment.
 
(e)           Use of Proceeds.  The Company shall apply the net proceeds from
the sale of the Securities sold by it in the manner described under the caption
“Use of Proceeds” in the Pricing Disclosure Package.
 
(f)           The Depositary.  The Company will cooperate with the Initial
Purchasers and use its commercially reasonable efforts to permit the Securities
to be eligible for clearance and settlement through the facilities of the
Depositary.
 
(g)           Additional Issuer Information.  Prior to the completion of the
placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, the Company shall file, on a timely basis, with the Commission and
the NYSE all reports and documents required to be filed under Section 13 or 15
of the Exchange Act.  Additionally, at any time when the Company is not subject
to Section 13 or 15 of the Exchange Act, for the benefit of holders and
beneficial owners from time to time of the Securities, the Company shall
furnish, at its expense, upon request, to holders and beneficial owners of
Securities and prospective purchasers of Securities information (“Additional
Issuer Information”) satisfying the requirements of Rule 144A(d).
 
(h)           Agreement Not To Offer or Sell Additional Securities.  During the
period of 90 days following the date hereof, the Company will not, without the
prior written consent of Banc of America Securities LLC (which consent may be
withheld at the sole discretion of Banc of America Securities LLC), directly or
indirectly, sell, offer, contract or grant any option to sell,
 
-17-
 
 
 
 
 


pledge, transfer or establish an open “put equivalent position” within the
meaning of Rule 16a-1 under the Exchange Act, or otherwise dispose of or
transfer, or announce the offering of, or file any registration statement under
the Securities Act in respect of, any debt securities of the Company or
securities exchangeable for or convertible into debt securities of the Company
(other than as contemplated by this Agreement and to register the Exchange
Securities).
 
(i)           Future Reports to the Initial Purchasers.  At any time when the
Company is not subject to Section 13 or 15 of the Exchange Act and any
Securities or Exchange Securities remain outstanding, the Company will furnish
to the Representatives and, upon request, to each of the other Initial
Purchasers:  (i) as soon as reasonably practicable after the end of each fiscal
year, copies of the Annual Report of the Company containing the balance sheet of
the Company as of the close of such fiscal year and statements of income,
stockholders’ equity and cash flows for the year then ended and the opinion
thereon of the Company’s independent public or certified public accountants;
(ii) as soon as reasonably practicable after the filing thereof, copies of each
proxy statement, Annual Report on Form 10-K, Quarterly Report on Form 10-Q,
Current Report on Form 8-K or other report filed by the Company with the
Commission, the Financial Industry Regulatory Authority (“FINRA”) or any
securities exchange; and (iii) as soon as available, copies of any report or
communication of the Company mailed generally to holders of its capital stock or
debt securities (including the holders of the Securities), if, in each case,
such documents are not filed with the Commission within the time periods
specified by the Commission’s rules and regulations under Section 13 or 15 of
the Exchange Act.
 
(j)           No Integration.  The Company agrees that it will not and will
cause its Affiliates not to make any offer or sale of securities of the Company
of any class if, as a result of the doctrine of “integration” referred to in
Rule 502 under the Securities Act, such offer or sale would render invalid (for
the purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by Regulation
S thereunder or otherwise.
 
(k)           No Restricted Resales.  During the period of one year after the
Closing Date, the Company will not, and will not permit any of its affiliates
(as defined in Rule 144 under the Securities Act) to resell any of the Notes
which constitute “restricted securities” under Rule 144 that have been
reacquired by any of them.
 
(l)           Legended Securities.  Each certificate for a Note will bear the
legend contained in “Notice to Investors” in the Preliminary Offering Memorandum
for the time period and upon the other terms stated in the Preliminary Offering
Memorandum.
 
The Representatives, on behalf of the several Initial Purchasers, may, in their
sole discretion, waive in writing the performance by the Company or any
Guarantor of any one or more of the foregoing covenants or extend the time for
their performance.
 
SECTION 4.                        Payment of Expenses.  Each of the Company and
the Guarantors agrees to pay all costs, fees and expenses incurred in connection
with the performance of its obligations hereunder and in connection with the
transactions contemplated hereby, including, without limi-
 
-18-
 
 
 
 
 


tation, (i) all expenses incident to the issuance and delivery of the Securities
(including all printing and engraving costs), (ii) all necessary issue,
transfer, stamp and other similar taxes in connection with the issuance and sale
of the Securities to the Initial Purchasers, (iii) all fees and expenses of the
Company’s and the Guarantors’ counsel, independent public or certified public
accountants and other advisors, (iv) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution of
the Pricing Disclosure Package and the Final Offering Memorandum (including
financial statements and exhibits), and all amendments and supplements thereto,
this Agreement, the Registration Rights Agreement, the Indenture, the DTC
Agreement and the Notes and Guarantees, (v) all filing fees, attorneys’ fees and
expenses incurred by the Company, the Guarantors or the Initial Purchasers in
connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Securities for offer
and sale under the securities laws of the several states of the United States,
the  provinces of Canada or other jurisdictions designated by the Initial
Purchasers (including, without limitation, the cost of preparing, printing and
mailing preliminary and final blue sky or legal investment memoranda and any
related supplements to the Pricing Disclosure Package or the Final Offering
Memorandum), (vi) the fees and expenses of the Trustee, including the fees and
disbursements of counsel for the Trustee in connection with the Indenture, the
Securities and the Exchange Securities, (vii) any fees payable in connection
with the rating of the Securities or the Exchange Securities with the ratings
agencies, (viii) any filing fees incident to, and any reasonable fees and
disbursements of counsel to the Initial Purchasers in connection with the review
by FINRA, if any, of the terms of the sale of the Securities or the Exchange
Securities, (ix) all fees and expenses (including reasonable fees and expenses
of counsel) of the Company and the Guarantors in connection with approval of the
Securities by the Depositary for “book-entry” transfer, and the performance by
the Company and the Guarantors of their respective other obligations under this
Agreement and (x) all reasonable expenses incident to the “road show” for the
offering of the Securities, including the cost of any chartered airplane or
other transportation.  Except as provided in this Section 4 and Sections 6, 8
and 9 hereof, the Initial Purchasers shall pay their own expenses, including the
fees and disbursements of their counsel.
 
SECTION 5.                        Conditions of the Obligations of the Initial
Purchasers, the Company and the Guarantors.  The obligations of the several
Initial Purchasers to purchase and pay for the Securities as provided herein on
the Closing Date shall be subject to the accuracy of the representations and
warranties on the part of the Company and the Guarantors set forth in Section 1
hereof as of the date hereof and as of the Closing Date as though then made and
to the timely performance by the Company of its covenants and other obligations
hereunder, and to each of the following additional conditions:
 
(a)           Accountants’ Comfort Letter.  On the date hereof, the Initial
Purchasers shall have received from each of Ernst & Young LLP, the previous
independent registered public accounting firm for the Company,
PricewaterhouseCoopers LLP, the current independent registered public accounting
firm for the Company and BDO Seidman, LLP, the independent registered public
accounting firm for Hercules, a “comfort letter” dated the date hereof addressed
to the Initial Purchasers, in form and substance satisfactory to the
Representatives, covering the financial information in the Preliminary Offering
Memorandum and the Pricing Supplement and other customary matters.  In addition,
on the Closing Date, the Initial Purchasers shall have received from each such
accountant, a “bring-down comfort letter” dated the Closing Date addressed to
the Ini-


-19-
 
 
 
 
 


tial Purchasers, in form and substance satisfactory to the Representatives, in
the form of the “comfort letter” delivered on the date hereof, except that (i)
it shall cover the financial information in the Final Offering Memorandum and
any amendment or supplement thereto and (ii) procedures shall be brought down to
a date no more than 5 days prior to the Closing Date.
 
(b)           No Material Adverse Change or Ratings Agency Change.  For the
period from and after the date of this Agreement and prior to the Closing Date:
 
(i)       in the judgment of the Representatives there shall not have occurred
any Material Adverse Change; and
 
(ii)       there shall not have occurred any downgrading, nor shall any notice
have been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities or indebtedness of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization” as
such term is defined for purposes of Rule 436 under the Securities Act.
 
(c)           Opinion of Counsel for the Company.  On the Closing Date the
Initial Purchasers shall have received the written opinions, dated as of such
Closing Date, and in form and substance reasonably satisfactory to the Initial
Purchasers, of (i) Squire, Sanders & Dempsey L.L.P., counsel for the Company, to
the effect set forth in Exhibit B and (ii) David L. Hausrath, General Counsel of
the Company, to the effect set forth in Exhibit C..
 
(d)           Opinion of Counsel for the Initial Purchasers.  On the Closing
Date the Initial Purchasers shall have received the written opinion of Cahill
Gordon & Reindel llp, counsel for the Initial Purchasers, dated as of such
Closing Date, with respect to such matters as may be reasonably requested by the
Initial Purchasers.
 
(e)           Officers’ Certificate.  On the Closing Date the Initial Purchasers
shall have received a written certificate executed by the Chief Executive
Officer and the Chief Financial Officer or Chief Accounting Officer of the
Company and an appropriate executive officer of each Guarantor, dated as of the
Closing Date, to the effect set forth in Section 5(b)(ii) hereof, and further to
the effect that:
 
(i)       for the period from and after the date of this Agreement and prior to
the Closing Date there has not occurred any Material Adverse Change;
 
(ii)       the representations, warranties and covenants of the Company set
forth in Section 1 hereof were true and correct as of the date hereof and are
true and correct as of the Closing Date with the same force and effect as though
expressly made on and as of the Closing Date; and
 
(iii)       the Company has complied with all the agreements and satisfied all
the conditions on its part to be performed or satisfied at or prior to the
Closing Date.
 
-20-
 
 
 
 
 


(f)       Registration Rights Agreement.  The Company shall have entered into
the Registration Rights Agreement and the Initial Purchasers shall have received
executed counterparts thereof.
 
(g)           Additional Documents.  On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.
 
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company, at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Sections 4, 6, 8 and 9 hereof shall at all times be
effective and shall survive such termination.
 
SECTION 6.                        Reimbursement of Initial Purchasers’
Expenses.  If this Agreement is terminated by the Representatives pursuant to
Section 5 or 10 hereof, including if the sale to the Initial Purchasers of the
Securities on the Closing Date is not consummated because of any refusal,
inability or failure on the part of the Company or the Guarantors to perform any
agreement herein or to comply with any provision hereof, the Company and the
Guarantors agree to reimburse the Initial Purchasers, severally, upon demand for
all out-of-pocket expenses that shall have been reasonably incurred by the
Initial Purchasers in connection with the proposed purchase and the offering and
sale of the Securities, including, without limitation, fees and disbursements of
counsel, printing expenses, travel expenses, postage, facsimile and telephone
charges.
 
SECTION 7.                        Offer, Sale and Resale Agreements and
Procedures.  Each of the Initial Purchasers, on the one hand, and the Company
and each of the Guarantors, on the other hand, hereby agree and represent as
follows in connection with the offer and sale of the Securities:
 
(A)           Each Initial Purchaser is an accredited investor within the
meaning of Rule 501(a) under the Securities Act, and offers and sales of the
Securities have been and will be made only by the Initial Purchasers or
Affiliates thereof qualified to do so in the jurisdictions in which such offers
or sales are made.  Each such offer or sale has been and shall be made only to
persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers and in accordance with Rule 144A under the Securities Act
or to non-U.S. persons outside the United States to whom the offeror or seller
reasonably believes offers and sales of the Securities may be made in reliance
upon Regulation S upon the terms and conditions set forth in Annex I hereto,
which Annex I is hereby expressly made a part hereof.
 
(B)           The Securities have been and will be offered by approaching
prospective Subsequent Purchasers on an individual basis.  No general
solicitation or general advertising (within the meaning of Rule 502 under the
Securities Act) has been or will be used in the United States in connection with
the offering of the Securities.
 
-21-
 
 
 
 
 


(C)           The Securities offered and sold in reliance upon Regulation S have
been and will be offered and sold only in offshore transactions, and none of the
Initial Purchasers, the Company, the Guarantors or any person acting on its or
their behalf have engaged or will engage in any directed selling efforts within
the meaning of Regulation S with respect to the Securities.
 
(D)           Upon original issuance by the Company, and until such time as the
same is no longer required under the applicable requirements of the Securities
Act, the Notes (and all securities issued in exchange therefor or in
substitution thereof, other than the Exchange Notes) shall bear the following
legend:
 
“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.  THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) SUCH SECURITY MAY
BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (i) (a) TO A PERSON WHO IS A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (b) IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT, (c) OUTSIDE THE
UNITED STATES TO A NON-U.S. PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 904 UNDER THE SECURITIES ACT, OR (d) IN ACCORDANCE WITH ANOTHER EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN
OPINION OF COUNSEL IF THE ISSUER SO REQUESTS), (ii) TO THE ISSUER, OR (iii)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE IN ACCORDANCE
WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY
OTHER APPLICABLE JURISDICTION, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT
HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER FROM IT OF THE SECURITY EVIDENCED
HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN (A) ABOVE. NO REPRESENTATION CAN
BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY
 
-22-
 
 
 
 
 


RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.”
 
Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.
 
SECTION 8.         Indemnification.
 
(a)           Indemnification of the Initial Purchasers.  Each of the Company
and the Guarantors, jointly and severally, agrees to indemnify and hold harmless
each Initial Purchaser, its directors, affiliates, officers and employees, and
each person, if any, who controls any Initial Purchaser within the meaning of
the Securities Act and the Exchange Act against any loss, claim, damage,
liability or expense, as incurred, to which such Initial Purchaser, director,
officer, employee or controlling person may become subject, under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication (when taken together with the Pricing Disclosure Package) or the
Final Offering Memorandum (or any amendment or supplement thereto), or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; and to reimburse each Initial Purchaser and each such
director, officer, employee or controlling person for any and all expenses
(including the reasonable fees and disbursements of counsel chosen by the
Representatives) as such expenses are reasonably incurred by such Initial
Purchaser or such director, officer, employee or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the foregoing indemnity agreement shall not apply to any loss, claim, damage,
liability or expense to the extent, but only to the extent, arising out of or
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by the Representatives expressly for use in
the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto).  The indemnity agreement set forth in this
Section 8(a) shall be in addition to any liabilities that the Company may
otherwise have.
 
(b)           Indemnification of the Company and the Guarantors.  Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, each Guarantor, each of their respective directors, officers and each
person, if any, who controls the Company or any Guarantor within the meaning of
the Securities Act or the Exchange Act, against any loss, claim, damage,
liability or expense, as incurred, to which the Company, any Guarantor or any
such director or controlling person may become subject, under the Securities
Act, the Exchange
 
-23-
 
 
 
 
 


Act, or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Initial Purchaser), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company by the Representatives expressly for use therein; and to reimburse the
Company, any Guarantor and each such director, officer or controlling person for
any and all expenses (including the fees and disbursements of counsel) as such
expenses are reasonably incurred by the Company, any Guarantor or such director
or controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action.  Each of the Company and the Guarantors hereby acknowledges that the
only information that the Initial Purchasers through the Representatives have
furnished to the Company expressly for use in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto) are
the statements set forth in [         ] paragraph under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum and the Final Offering
Memorandum.  The indemnity agreement set forth in this Section 8(b) shall be in
addition to any liabilities that each Initial Purchaser may otherwise have.
 
(c)           Notifications and Other Indemnification Procedures.  Promptly
after receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof, but the omission
so to notify the indemnifying party will not relieve it from any liability which
it may have to any indemnified party for contribution or otherwise other than
under the indemnity agreement contained in this Section 8 or to the extent it is
not prejudiced as a proximate result of such failure.  In case any such action
is brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded,
based upon advice from counsel, that a conflict may arise between the positions
of the indemnifying party and the indemnified party in conducting the defense of
any such action or that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel, rea-
 
-24-
 
 
 
 
 


sonably satisfactory to the indemnifying party, to assume such legal defenses
and to otherwise participate in the defense of such action on behalf of such
indemnified party or parties.  Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (together with local counsel), approved by the indemnifying
party (Banc of America Securities LLC in the case of Sections 8(b) and 9
hereof), representing the indemnified parties who are parties to such action) or
(ii) the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party.
 
(d)           Settlements.  The indemnifying party under this Section 8 shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment.  Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by this
Section 8, the indemnifying party agrees that it shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by such indemnifying
party of the aforesaid request and (ii) such indemnifying party shall not have
reimbursed the indemnified party in accordance with such request or disputed in
good faith the indemnified party’s entitlement to such reimbursement prior to
the date of such settlement.  No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement, compromise or
consent to the entry of judgment in any pending or threatened action, suit or
proceeding in respect of which any indemnified party is or could have been a
party and indemnity was or could have been sought hereunder by such indemnified
party, unless such settlement, compromise or consent (i) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and (ii) does not
include any statements as to or any findings of fault, culpability or failure to
act by or on behalf of any indemnified party.
 
SECTION 9.                        Contribution. If the indemnification provided
for in Section 8 hereof is for any reason held to be unavailable to or otherwise
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages, liabilities or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate amount paid or payable by
such indemnified party, as incurred, as a result of any losses, claims, damages,
liabilities or expenses referred to therein (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, from
the offering of the Securities pursuant to this Agreement or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate
 
-25-
 
 
 
 
 


to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company and the Guarantors, on the one hand, and
the Initial Purchasers, on the other hand, in connection with the statements or
omissions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations.  The relative
benefits received by the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other hand, in connection with the offering of the
Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Securities pursuant to this Agreement (before deducting expenses) received by
the Company, and the total discount received by the Initial Purchasers bear to
the aggregate initial offering price of the Securities.  The relative fault of
the Company and the Guarantors, on the one hand, and the Initial Purchasers, on
the other hand, shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company and the Guarantors, on the one hand, or the Initial Purchasers, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.
 
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.  The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.
 
The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.
 
Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it.  No
person guilty of fraudulent misrepresentation (within the meaning of Section 11
of the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 9 are several, and not joint,
in proportion to their respective commitments as set forth opposite their names
in Schedule A.  For purposes of this Section 9, each affiliate, director,
officer and employee of an Initial Purchaser and each person, if any, who
controls an Initial Purchaser within the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as such Initial
Purchaser, and each director and officer of the Company or any Guarantor, and
each person, if any, who controls the Company or any Guarantor with the meaning
of the Securities Act and the Exchange Act shall have the same rights to
contribution as the Company and the Guarantors.
 
-26-
 
 
 
 
 


SECTION 10.                          Termination of this Agreement.  Prior to
the Closing Date, this Agreement may be terminated by the Representatives by
notice given to the Company if at any time:  (i) trading or quotation in any of
the Company’s securities shall have been suspended or limited by the Commission
or by the NYSE, or trading in securities generally on either the NASDAQ Stock
Market or the NYSE shall have been suspended or limited, or minimum or maximum
prices shall have been generally established on any of such quotation system or
stock exchange by the Commission or FINRA; (ii) a general banking moratorium
shall have been declared by any of federal, New York or Kentucky authorities;
(iii) there shall have occurred any outbreak or escalation of national or
international hostilities or any crisis or calamity or any change in the United
States or international financial markets or any substantial change or
development involving a prospective substantial change in United States’ or
international political, financial or economic conditions, as in the judgment of
the Representatives is material and adverse and makes it impracticable or
inadvisable to proceed with the offering sale or delivery of the Securities in
the manner and on the terms described in the Pricing Disclosure Package or to
enforce contracts for the sale of securities; (iv) in the judgment of the
Representatives there shall have occurred any Material Adverse Change; or (v)
the Company shall have sustained a loss by strike, fire, flood, earthquake,
accident or other calamity of such character as in the judgment of the
Representatives may interfere materially with the conduct of the business and
operations of the Company regardless of whether or not such loss shall have been
insured.  Any termination pursuant to this Section 10 shall be without liability
on the part of (i) the Company or any Guarantor to any Initial Purchaser, except
that the Company and the Guarantors shall be obligated to reimburse the expenses
of the Initial Purchasers pursuant to Sections 4 and 6 hereof, (ii) any Initial
Purchaser to the Company, or (iii) any party hereto to any other party except
that the provisions of Sections 8 and 9 hereof shall at all times be effective
and shall survive such termination.
 
SECTION 11.                        Representations and Indemnities to Survive
Delivery.  The respective indemnities, agreements, representations, warranties
and other statements of the Company, the Guarantors, their respective officers
and the several Initial Purchasers set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of any Initial Purchaser, the Company, any Guarantor or any
of their partners, officers or directors or any controlling person, as the case
may be, and will survive delivery of and payment for the Securities sold
hereunder and any termination of this Agreement.
 
SECTION 12.                        Notices.  All communications hereunder shall
be in writing and shall be mailed, hand delivered, couriered or facsimiled and
confirmed to the parties hereto as follows:
 
 
If to the Initial Purchasers:

 
 
Banc of America Securities LLC

 
One Bryant Park

 
New York, NY  10036

 
Facsimile:  (212) 901-7897

 
Attention:  Legal Department

 
-27-
 
 
 
 
 


 
with a copy to:

 
 
 
Cahill Gordon & Reindel llp

 
80 Pine Street

 
New York, NY  10005

 
Facsimile:  (212) 269-5420

 
Attention:  James J. Clark, Esq.

 
 
If to the Company or the Guarantors:

 
 
Ashland Inc.

 
50 East RiverCenter Boulevard

 
P.O. Box 391

 
Covington, Kentucky 41012-0391

 
Facsimile:  (859) 815-5053

 
Attention: David L. Hausrath, Esq.

 
 
with a copy to:

 
 
Squire, Sanders & Dempsey L.L.P.

 
4900 Key Tower

 
127 Public Square

 
Cleveland, OH 44114

 
Facsimile:  (212) 479-8780

 
Attention:  Jeffrey J. Margulies, Esq.

 
Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.
 
SECTION 13.                        Successors.  This Agreement will inure to the
benefit of and be binding upon the parties hereto, and to the benefit of the
indemnified parties referred to in Sections 8 and 9 hereof, and in each case
their respective successors, and no other person will have any right or
obligation hereunder.  The term “successors” shall not include any Subsequent
Purchaser or other purchaser of the Securities as such from any of the Initial
Purchasers merely by reason of such purchase.
 
SECTION 14.                        Authority of the Representatives.  Any action
by the Initial Purchasers hereunder may be taken by Banc of America Securities
LLC and Scotia Capital (USA) Inc. on behalf of the Initial Purchasers, and any
such action taken by Banc of America Securities LLC and Scotia Capital (USA)
Inc. shall be binding upon the Initial Purchasers.
 
SECTION 15.                        Partial Unenforceability.  The invalidity or
unenforceability of any section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other section, paragraph or
provision hereof.  If any section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.
 
-28-
 
 
 
 
 


SECTION 16.                        Governing Law Provisions.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH
STATE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.
 
(a)           Consent to Jurisdiction.  Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby (“Related Proceedings”) may be instituted in the federal courts of the
United States of America located in the City and County of New York or the
courts of the State of New York in each case located in the City and County of
New York (collectively, the “Specified Courts”), and each party irrevocably
submits to the exclusive jurisdiction (except for suits, actions, or proceedings
instituted in regard to the enforcement of a judgment of any Specified Court in
a Related Proceeding a “Related Judgment“, as to which such jurisdiction is non
exclusive) of the Specified Courts in any Related Proceeding.  Service of any
process, summons, notice or document by mail to such party’s address set forth
above shall be effective service of process for any Related Proceeding brought
in any Specified Court.  The parties irrevocably and unconditionally waive any
objection to the laying of venue of any Specified Proceeding in the Specified
Courts and irrevocably and unconditionally waive and agree not to plead or claim
in any Specified Court that any Related Proceeding brought in any Specified
Court has been brought in an inconvenient forum.  Each party not located in the
United States irrevocably appoints CT Corporation System, as its agent to
receive service of process or other legal summons for purposes of any Related
Proceeding that may be instituted in any Specified Court.
 
SECTION 17.                        Default of One or More of the Several Initial
Purchasers.  If any one or more of the several Initial Purchasers shall fail or
refuse to purchase Securities that it or they have agreed to purchase hereunder
on the Closing Date, and the aggregate number of Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase does not exceed 10% of the aggregate number of the Securities to be
purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportions that the number of Securities set forth opposite
their respective names on Schedule A bears to the aggregate number of Securities
set forth opposite the names of all such non-defaulting Initial Purchasers, or
in such other proportions as may be specified by the Initial Purchasers with the
consent of the non-defaulting Initial Purchasers, to purchase the Securities
which such defaulting Initial Purchaser or Initial Purchasers agreed but failed
or refused to purchase on the Closing Date.  If any one or more of the Initial
Purchasers shall fail or refuse to purchase Securities and the aggregate number
of Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination.  In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.
 
-29-
 
 
 
 
 


As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17.  Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.
 
SECTION 18.                        No Advisory or Fiduciary
Responsibility.  Each of  the Company and the Guarantors acknowledges and agrees
that: (i) the purchase and sale of the Securities pursuant to this Agreement,
including the determination of the offering price of the Securities and any
related discounts and commissions, is an arm’s-length commercial transaction
between the Company and the Guarantors, on the one hand, and the several Initial
Purchasers, on the other hand, and the Company and the Guarantors are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated by this Agreement; (ii) in
connection with each transaction contemplated hereby and the process leading to
such transaction each Initial Purchaser is and has been acting solely as a
principal and is not the agent or fiduciary of the Company, the Guarantors or
their respective affiliates, stockholders, creditors or employees or any other
party; (iii) no Initial Purchaser has assumed or will assume an advisory or
fiduciary responsibility in favor of the Company or the Guarantors with respect
to any of the transactions contemplated hereby or the process leading thereto
(irrespective of whether such Initial Purchaser has advised or is currently
advising the Company or the Guarantors on other matters) or any other obligation
to the Company and the Guarantors except the obligations expressly set forth in
this Agreement; (iv) the several Initial Purchasers and their respective
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company and the Guarantors and that the
several Initial Purchasers have no obligation to disclose any of such interests
by virtue of any fiduciary or advisory relationship; and (v) the Initial
Purchasers have not provided any legal, accounting, regulatory or tax advice
with respect to the offering contemplated hereby and the Company and the
Guarantors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they deemed appropriate.
 
This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof.  The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty in connection with the offering contemplated hereby.
 
SECTION 19.                        General Provisions.  This Agreement
constitutes the entire agreement of the parties to this Agreement and supersedes
all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations with respect to the subject matter hereof.  This
Agreement may be executed in two or more counterparts, each one of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Agreement may not be amended or modified
unless in writing by all of the parties hereto, and no condition herein (express
or implied) may be waived unless waived in writing by each party whom the
condition is meant to benefit.  The section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.
 
-30-
 
 
 
 
 


If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
 

 
Very truly yours,
 
ASHLAND INC.
         
 
By:
/s/  David L. Hausrath       Name:  David L. Hausrath       Title:  Senior Vice
President          

 
 

 
ASHLAND INTERNATIONAL HOLDINGS
       INC.; and
ASH GP LLC, as Guarantors
         
 
By:
/s/  Linda L. Foss       Name:  Linda L. Foss       Title:  President          

 

 
ASHLAND LICENSING AND
      INTELLECTUAL PROPERTY LLC;
VALVOLINE INTERNATIONAL, INC.; and
HERCULES INCORPORATED, as Guarantors
         
 
By:
/s/  Joseph R. Broce       Name: Joseph R. Broce       Title:  Treasurer        
 

 

 
AQUALON COMPANY;
EAST BAY REALTY SERVICES, INC.; and
HERCULES PAPER HOLDINGS, INC., as
      Guarantors
         
 
By:
/s/  Joseph R. Broce       Name:  Joseph R. Broce       Title:  Vice President,
Treasurer and Assistant       Secretary  

 
[Signature Page to the Purchase Agreement]

 
 
 
 



 
ASHTHREE LLC,
       as Guarantor
         
 
By:
/s/  Joseph R. Broce       Name: Joseph R. Broce       Title:  Vice
President-Finance and Treasurer          

 
 

 
ASHPROP LLC,
       as Guarantor
         
 
 
By:  /s/  David B. Mattingly       Name:  David B. Mattingly       Title:  Vice
President and Secretary  

 

 
ASHONE C.V.,
       as Guarantor
 
By:  ASHLAND INTERNATIONAL
HOLDINGS, INC., as General Partner
         
 
 
By:  /s/  Linda L. Foss       Name:  Linda L. Foss       Title:  President      
   

 

  By:  ASH GP LLC, as General Partner          
 
 
By:  /s/  Linda L. Foss       Name:  Linda L. Foss       Title:  President      
   

 
[Signature Page to the Purchase Agreement]

 
 
 
 
 



 
HERCULES INVESTMENTS S.A.R.L.,
       as Guarantor
         
 
By:
/s/  Jo-Ann T. Lawler       Name:  Jo-Ann T. Lawler       Title:  Type A Manager
         

 

 [Signature Page to the Purchase Agreement]

 
 
 
 


The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.
 
BANC OF AMERICA SECURITIES LLC
SCOTIA CAPITAL (USA) INC.
Acting on behalf of itself
and as the Representatives of
the several Initial Purchasers
 
 

 By:
BANK OF AMERICA SECURITIES LLC  
 
          By:
 /s/ Steven Jaeger
   
 
     
Name:  Steven Jaeger
   
 
     
Title:  Managing Director
   
 
 

 
 
[Signature Page to the Purchase Agreement]


 
 
 
 
 
 

 By:
SCOTIA CAPITAL (USA) INC.
 
          By:
 /s/ Greg Greer
   
 
     
Name:  Greg Greer
   
 
     
Title:  Managing Director
   
 
 

 
 
 
[Signature Page to the Purchase Agreement]

 
 
 
 


SCHEDULE A
 
Initial Purchasers
     
Aggregate
Principal
Amount of
Securities to
be Purchased
 
Banc of America Securities LLC
      $ 314,275,000  
Scotia Capital (USA) Inc
        314,275,000  
SunTrust Robinson Humphrey, Inc
        21,450,000                
                         Total
      $ 650,000,000  





 
 
 
 


SCHEDULE B
 
SUBSIDIARIES OF ASHLAND INC.
 
AS GUARANTORS
 


 


 
ASHLAND INTERNATIONAL HOLDINGS, INC.
ASH GP LLC
ASHLAND LICENSING AND INTELLECTUAL PROPERTY LLC
VALVOLINE INTERNATIONAL, INC.
HERCULES INCORPORATED
AQUALON COMPANY
EAST BAY REALTY SERVICES, INC.
HERCULES PAPER HOLDINGS, INC.
ASHTHREE LLC
ASHPROP LLC
ASHONE C.V.
HERCULES INVESTMENTS S.À.R.L.


 
 
 
 


EXHIBIT A
 
LIST OF SIGNIFICANT SUBSIDIARIES


“Significant subsidiaries” as defined in Regulation S-X under the Act comparing
prescribed measures for subsidiaries to the equivalent measures for Ashland Inc.
and its subsidiaries as of and for the 12 months ended March 31, 2009 include
the companies listed below:


Aqualon Company
AshThree LLC
Hercules Incorporated
Hercules International GmbH




Exhibit A-1
 
 
 
 


EXHIBIT B
 
[Provided under supplemental cover].
 




Exhibit B-1
 
 
 
 


EXHIBIT C
 
FORM OF GENERAL COUNSEL OPINION
 


 


 
[Provided under supplemental cover].
 






Exhibit C-1
 
 
 
 


ANNEX I
 
 Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser
understands that:
 
Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and (ii)
otherwise until 40 days after the later of the commencement of the offering of
the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act.  Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.
 
Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S , it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:
 
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect.  Terms used above have the
meanings assigned to them in Regulation S under the Securities Act.”
 








Annex I-1
 
 
 
 

